 SECURITYENTERPRISES605excluding office clerical employees,diesinkers,trim makers,diesinkingand duplicatingmachine operators,indenturedapprentices,guards,and supervisors as defined in the Act.5.Contrary to the contentions of 104 UE and 106 UE, wedo not find that the designation of the UAW-CIO locals on theballot as 104 UAW and 106 UAW will create confusion in theminds of the voters as to the identity of the participants inthe election.Accordingly,we grant the request of the Pe-titioners that their names appear on the ballots as in thecaption herein. 12The hearing officer referred to the Board a motion by 104UE and 106 UE that any election directed herein should bedeferred until a representative complement of employees isemployed at the East Moline Works.The record indicates thatat the time of the hearing,because of recent layoffs, thenumber of production and maintenance employees.was aboutone-third of the number employed at the time of the disaffilia-tion actions described above.The Employer stated that it didnot anticipate any substantial change in the number of em-ployees in the immediate future.Accordingly,we see noreasons to defer the election herein directed.Furthermore,as stated in the direction of elections,those employees whohave been only temporarily laid off,will be eligible to vote.The motion is therefore denied.[Text of Direction of Elections omitted from publication.]12 SonotoneCorporation,90NLRB 1236 at 1239.Participationof 104 UE and 106 UEin the elections directed herein is conditioned upon their compliancewith Section 9 (f),(g), and(h) of the Act.SECURITY ENTERPRISES DIVISION OF INDIANAPOLIS WIREBOUND BOX COMPANYandLOCAL 135, INTERNATIONALBROTHERHOOD OF TEAMSTERS, CHAUFFEURS, WARE-HOUSEMEN AND HELPERS OF AMERICA,AFL, Petitioner.Case No. 35-RC-944.April 29, 1954SUPPLEMENTAL DECISION AND DIRECTIONOn January 8, 1954, pursuant to a Decision and Direction ofElection issued by the Board in the above-entitled case,' anelection was conducted,under the direction and supervision ofthe Regional Director,among truckdrivers at the Employer'sIndianapolis,Indiana,plywood manufacturing and sales plantin the unit found appropriate.Following the election,the Re-gional Director issued and served upon the parties a tally ofballots,which shows that,of the 7 ballots cast in the election,INot reported in printed volumes of Board Decisions and Orders.108 NLRB No. 97. 606DECISIONS OF NATIONAL LABOR RELATIONS BOARD2 ballots were cast for the Petitioner,1ballot was cast againstthe Petitioner,and 4 ballots were challenged.The challengedballots are sufficient to affect the outcome of the election.On January 15, 1954, the Employer filed timely objectionsto the election.On February 9, 1954, after investigation, theRegional Director issued and served on the parties his reporton objections to election,challenged ballots,and recommenda-tion.On March 1, 1954,the Employer filed exceptions to theRegional Director's report.The Board has reviewed the Employer'sobjections to theelection,the Regional Director'sreport, and the Employer'sexceptions thereto. Upon the entire record in this case, theBoard finds as follows:(1) The Employer's objections:the irregularlymarked ballotsThe election ballots instruct the voters to "Mark an 'X' inthe squareof your choice." One ballotcast for the Petitionercontainsa checkmarkin the"Yes" square;and the other ballotcontainsin the "Yes"square both an "X" anda checkmark,the one superimposedin the other.During the counting of the ballots,the Board agent in chargeof the election ruled that both these ballots werevalid. TheEmployer objectedto his ruling with respectto one ballot. TheRegional Director considered thevalidity of both ballotsbecausethey containedsimilar irregular markings.The Regional Direc-tor found(1) that markings on these ballots were not inherentlysuch as to disclosethe identityof the voters;(2) that they donot constitute so significant a departure from the usual mannerinmarking ballots as to destroy the secrecyof identity of thevoters;and (3)that theydo not indicatethat theywere madedeliberately to identifythe voters.2He, therefore,found thatboth ballotswere valid and were properly countedandhe rec-ommended that the Board overrule the objection.The Employerexcepted to his findings.We have examined the ballots and weagree with,and adopt,the Regional Director's findings as tothem.Wetherefore overrulethe Employer'sobjections andexceptions.(2) The challenged ballotsThe Regional Director found that William Cole and EmilKinney,whose ballots were challenged at the election, werenot eligible voters,and recommended that the challenges totheir ballots be sustained.The Employer takes no exception2 Luna Iron & Steel Company, 97 NLRB 909at page 913. SECURITY ENTERPRISES607to his finding. We therefore sustain the challenges to the bal-lots of Cole and Kinney.The Regional Director found that Charles Balke and EwingSpencer, whose ballots were challenged in the election, wereeligible voters and recommended that the challenges to theirballots be overruled. No exceptions were taken as to his find-ing with respect to Spencer, and we find that Spencer is an eli-giblevoter.The Employer takes exception to finding withrespect to Balke.The Employer contends that Balke is a supervisor and there-fore ineligible to vote. The Regional Director finds that Balke,classified as a truckdriver, spends almost his entire time driv-ing a truck and that a substantial portion of this time is spentoutside Indianapolis. Balke's rate of pay is between that ofthe other truckdrivers and that of the shipping clerk and truckforeman, who was specifically excluded from the unit as asupervisor.Balke, a longtime employee of the Employer, occupied theposition of shipping clerk and truck foreman approximatelyfrom September 1952 to June 1953, when he became a truck-driver. It does not appear that as of the date of the electionor the eligibility period Balke possessed or exercised anysupervisory authority.3 Balke is an experienced employee-without the power responsibly to direct others. Under thesecircumstances, we find, as did the Regional Director, thatBalke is not a supervisor as defined in the Act and that he istherefore eligible to vote in the election.Because the counting of the ballots of Spencer and Balke maybe determinative of the results of the election, we shall directthat they be opened and counted.[The Board directed that the Regional Director for the NinthRegion shall, pursuant to National Labor Relations Board Rulesand Regulations, within ten (10) days from the date of thisDirection, open and counttheballots of Charles Balke and EwingSpencer and serve upon the parties a supplemental tally ofballots. IMember Beeson took no part in the consideration of the aboveSupplemental Decision and Direction.31n the absence of the shipping clerk and truck foreman, Balke answers the telephone andoccasionally prepares bills of lading.